 

 

AO 245B (Rev. 05/15/2018) Judgrnent in a Criminal Petty Case (Modifled) Page l ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of Arnerica JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Comlnitted On or After.November l, 1937)

lose Guadalupe Omnia_OChOa Case Number: 3:18-mj-22978-BLM

Leila W Morgan

Defendam ’s Attorney
REGISTRATION NO. 81305298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

[| Was found guilty to count(s)

after a plea of not guilty.
Acccrdingly, the defendant is adjudged guilty of such count(s), Which involve the following cffense(s):

 

Title & Section Nature of Offense Count Numbergs)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

|:| The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

lX| ASSessment: $10 WAIVED |Z Fine: WAIVED
Court recommends USMS, ICE cr DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal,

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 4, 2018

§§ § gm § § Date of Imposition of Sentence

 

a

ott 0 4 2018 WLJ
HONOR_ABLE BA ARA L. MAJOR

 

 

 

 

w ,.‘.< \ jo ma ;EI?T'"'“'§B; m UNITED sTATEs MAGISTRATE JUDGE
-..~'_' ' `l ` -( - -' ; HN
§$umtsi:-j instruct 01 cix..,i)§)\j¥l] W

 

3:18-mj-22978-BLM

 

